Citation Nr: 0101000	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  98-18 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from May 1968 to April 
1972. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  In May 
2000, the veteran was afforded a videoconference hearing 
pursuant to the provisions of 38 U.S.C.A. § 7107(e)(2) (West 
1991 & Supp. 2000).  During this hearing, the undersigned 
Board Member was located in Washington, D.C., and the veteran 
was located at the RO. 

The issue of entitlement to an increaed rating for the 
veteran's right knee disability has been withdrawn by the 
veteran.  See VA Form 21-4138 received in May 2000, and 
transcript of personal hearing. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  Service connection is in effect for residuals of a total 
right knee replacement, rated as 60 percent disabling and 
degenerative joint disease in the left knee, rated as 10 
percent disabling.  

3.  The veteran has a college degree and has worked as a 
postal carrier and teacher; he is currently employed as a 
bank teller. 

4.  The veteran's knee disorders do not render it impossible 
for the average person to follow a substantially gainful 
occupation or render the veteran unable to secure or follow a 
substantially gainful occupation consistent with his 
occupational experience and education.

5. There is neither an unusual nor an exceptional disability 
picture warranting the assignment of a total disability 
rating for compensation based on individual unemployability 
on an extraschedular basis. 


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
based on individual unemployability are not met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2000).  
Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled. 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2000).

In this case, the service connection is in effect for 
residuals of a total right knee replacement, rated as 60 
percent disabling, and degenerative joint disease in the left 
knee, rated as 10 percent disabling.  This essentially 
qualifies as one disorder under the applicable provisions as 
affecting a single bodily system and affecting both lower 
extremities as arthritis is the underlying reason for the 
total knee replacement.   Thus, for consideration is whether, 
both considering, and notwithstanding the combined rating, 
the veteran is "unable to secure or follow a substantially 
gainful occupation" as a result of his knee disabilities so 
as to warrant a total rating under the provisions of 
38 C.F.R. § 4.16(b).  Relevant to this determination are the 
provisions of 38 C.F.R. § 3.340, which provide that a total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.

Applying the above to the facts of this case, the veteran has 
a college degree and has worked at jobs to include a postal 
carrier, teacher and bank teller.  He is currently employed 
as a bank teller, although he testified he was on sick leave 
due to his knee disability at the time of his May 2000 
hearing.  Documentation from the bank at which the veteran is 
employed indicated the veteran had missed work on 5 occasions 
in one quarter, and that he would be discharged from 
employment after his ninth absence.  A private orthopedist 
indicated in a May 2000 statement that the veteran was not 
employable at his current job as a bank teller due to 
limitations caused by his knee disabilities, and that it 
would be "very difficult" to find a suitable job due to 
"extreme limitations" caused by his knee disabilities.  
Documentation from the U.S. Postal Service in 1988 indicated 
that ambulatory employment was precluded, and the veteran was 
afforded a medical discharge. 

Also on file is a notation from a State Rehabilitation 
specialist.  It was noted that the veteran had been evaluated 
for State services, but had found some employment on his own, 
although it was said not suitable to his orthopedic 
condition.  The nature of the employment is not described.

While the Board has carefully considered the May 2000 
statement referenced above, this examiner did not provide any 
basis for a conclusion that all employment, including a 
sedentary position, would be precluded by the veteran's knee 
disabilities.  It is the responsibility of the Board to 
determine the weight to be given to the evidence of record, 
to include medical evidence.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In this regard, the Board is free to find that a 
medical opinion is of minimal probative value if the 
examiner, as in the instant case, fails to explain the basis 
for an opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, a 
statement received from someone familiar with the veteran's 
situation from the VA Medical Center in Birmingham in May 
2000 reported that while a "stand-up" job was precluded, 
the veteran's employer was directed to accommodate the 
veteran with a "sit-down" job.  

Given the veteran's educational background, which includes 
the attainment of a college degree, and work experience, the 
Board finds that the evidence does not demonstrate that he is 
precluded from securing and following a substantially gainful 
occupation in a sedentary position.  In short, while the 
clinical evidence and testimony of record demonstrates that 
the veteran has chronic knee pain such that a job requiring 
him to be "on his feet" is precluded, the Board finds 
insufficient evidence to conclude that sedentary work is 
precluded by the veteran's knee disabilities.  To this end, 
it is noted that for the veteran to prevail on a claim based 
on unemployability, it is necessary that the record reflect 
some factor from which it cannot be reasonably concluded that 
gainful employment is possible.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The veteran's service-connected knee 
disabilities are not so severely disabling as to render the 
average person similarly situated to the veteran unable to 
secure and follow substantially gainful sedentary employment, 
nor does the evidence of record reflect that this condition 
would render him individually unable to follow a 
substantially gainful occupation.

In reaching the above conclusion, the Board has considered 38 
C.F.R. §§ 3.321(b), and 4.16(b), which provide that, to 
accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity due 
exclusively to the service-connected disability or 
disabilities may be assigned.  The governing norm of these 
exceptional cases is a finding that the case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  In this 
case, the Board finds the evidence in its entirety does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of regular schedular 
standards.  Therefore, the Board finds that he is not 
entitled to a total evaluation on under the provisions of 38 
C.F.R. § 3.321 or 4.16(b).

ORDER

Entitlement to a total disability rating for compensation 
based on individual unemployability is denied.   


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 

